


110 HR 754 IH: To designate the National Museum of Wildlife Art, located

U.S. House of Representatives
2007-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 754
		IN THE HOUSE OF REPRESENTATIVES
		
			January 31, 2007
			Mrs. Cubin (for
			 herself and Mrs. Maloney of New York)
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To designate the National Museum of Wildlife Art, located
		  at 2820 Rungius Road, Jackson, Wyoming, as the National Museum of Wildlife Art
		  of the United States.
	
	
		1.National Museum of Wildlife
			 Art of the United States
			(a)DesignationThe National Museum of Wildlife Art,
			 located at 2820 Rungius Road, Jackson, Wyoming, shall be known and designated
			 as the National Museum of Wildlife Art of the United
			 States.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the museum referred to
			 in subsection (a) shall be deemed to be a reference to the National Museum of
			 Wildlife Art of the United States.
			
